Exhibit 10.1
 
SECOND AMENDMENT AND INCREMENTAL FACILITY AGREEMENT
 
THIS SECOND AMENDMENT AND INCREMENTAL FACILITY AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of December 4, 2012, is entered into by and among CONSOLIDATED
COMMUNICATIONS, INC., an Illinois corporation (the “Borrower”), CONSOLIDATED
COMMUNICATIONS HOLDINGS, INC., a Delaware corporation (“Holdings”), the other
Loan Parties party hereto, the incremental term lenders party hereto (the
“Incremental Term-3 Lenders”), the other Lenders party hereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION (successor-by-merger to Wachovia Bank, National
Association), a national banking association, as Administrative Agent on behalf
of the Lenders (in such capacity, the “Administrative Agent”).
 
STATEMENT OF PURPOSE
 
Holdings, the Borrower, the banks and other financial institutions party thereto
(the “Lenders”) and the Administrative Agent are parties to that certain Amended
and Restated Credit Agreement dated as of June 8, 2011 (as amended by that
certain First Amendment to Amended and Restated Credit Agreement, dated as of
February 17, 2012 and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).
 
The Borrower has requested Incremental Term Loans in the aggregate principal
amount of $515,000,000 (the “Incremental Term-3 Loans”) in accordance with the
terms and conditions of Section 2.21 of the Credit Agreement.
 
Subject to the terms and conditions of this Agreement, the Incremental Term-3
Lenders have severally committed (such several commitments, the “Incremental
Term-3 Commitments”) to make the Incremental Term-3 Loans in the respective
amounts agreed to by the Lenders, the Administrative Agent and the Borrower.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1. Capitalized Terms.  All capitalized undefined terms used in this
Agreement (including, without limitation, in the introductory paragraph and the
Statement of Purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement.
 
SECTION 2. Incremental Term-3 Loans.
 
(a) Upon the terms and subject to the conditions of, and in reliance upon the
representations and warranties made under this Agreement, each Incremental
Term-3 Lender severally agrees to make its portion of the Incremental Term-3
Loans equal to its Incremental Term-3 Commitment to the Borrower in a single
draw on the Effective Date (as defined below) in accordance with Article II of
the Credit Agreement (net of original issue discount or upfront fees of 1.00% of
the face amount thereof).
 
(b) Except to the extent due or paid sooner pursuant to the provisions of the
Credit Agreement, the Borrower will repay the aggregate outstanding principal of
the Incremental Term-3 Loans in consecutive quarterly installments on the last
Business Day of each of March, June, September and December commencing March 31,
2013 in an aggregate amount for each quarter end of 0.25% of the aggregate
principal amount of the Incremental Term-3 Loans as of the Effective Date (as
the amounts of individual installments may be adjusted pursuant to Section 2.05
of the Credit Agreement) with the remainder due and payable in full, together
with all accrued and unpaid interest, on December 31, 2018.
 
 
1

--------------------------------------------------------------------------------

 
(c) The Applicable Rate with respect to the Incremental Term-3 Loans shall be
(i) 4.00% in the case of Eurodollar Loans and (ii) 3.00% in the case of ABR
Loans.  Solely for purposes of the Incremental Term-3 Loans, in no event shall
the Adjusted LIBO Rate be deemed to be less than 1.25%.
 
(d) If, on or prior to the first (1st) anniversary of the Effective Date, the
Borrower (i) enters into any amendment to the Credit Agreement the effect of
which is to reduce the interest rate applicable to, all or a portion of the
Incremental Term-3 Loans or (ii) incurs any Indebtedness (A) the proceeds of
which are used to prepay the Incremental Term-3 Loans, in whole or in part, and
(B) which has a lower interest rate than the interest rate applicable to all or
a portion of the Incremental Term-3 Loans so prepaid, then, in each case, the
Borrower shall pay to the Administrative Agent, for the ratable account of the
applicable Incremental Term-3 Lenders, a premium in an amount equal to 1.00% of
the principal amount of the Incremental Term-3 Loans so prepaid or refinancing
made on or prior to the first (1st) anniversary of the Effective Date.  For the
purpose hereof, any amendment described in clause (i) of the preceding sentence
shall be deemed a refinancing of the Incremental Term-3 Loans whose interest
rate is reduced.
 
(e) Notwithstanding any provisions of the Credit Agreement to the contrary, the
proceeds of the Incremental Term-3 Loans shall be used to (i) prepay the
outstanding amount of the Initial Term-1 Loans, (ii) prepay outstanding
Revolving Loans and (iii) pay accrued interest, fees and expenses in connection
therewith, with any remaining proceeds to go to the Borrower.
 
(f) Except to the extent otherwise set forth herein, the terms and conditions
applicable to the Incremental Term-3 Loans shall be the same as the terms and
conditions applicable to the Initial Term-2 Loans.  Amounts of the Incremental
Term-3 Loans that are repaid or prepaid may not be reborrowed.
 
SECTION 3. Incremental Term-3 Lenders.  Each Incremental Term-3 Lender agrees
that effective as of the Effective Date, it (a) shall be an “Incremental Term
Lender”, a “Term Lender” and a “Lender”, as applicable, for all purposes of the
Credit Agreement and the other Loan Documents, (b) shall perform all of the
obligations that are required to be performed by it as such under the Loan
Documents and (c) shall be entitled to the benefits, rights and remedies as such
set forth in the Loan Documents.  Each Incremental Term-3 Lender acknowledges
that it has received copies of the Loan Documents and has made its own
independent investigation and credit evaluation of the Borrower in connection
with entering into this Agreement.
 
SECTION 4. Amendments to Credit Agreement.  Subject to and in accordance with
the terms and conditions set forth herein, the Administrative Agent and the
Lenders party hereto hereby agree as follows:
 
(a) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended by (i) replacing the word “and” before clause (d) of the first
paragraph thereof with a comma, (ii) inserting the word “and” at the end of such
clause (d) and (iii) inserting the following new clause (e) at the end of the
first paragraph thereof:  “(e) with respect to any Incremental Term Loans, the
rate(s) set forth in the applicable Incremental Facility Amendment”.
 
 
2

--------------------------------------------------------------------------------

 
(b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition in proper alphabetical order:
 
“ ‘Second Amendment’ means that certain Second Amendment and Incremental
Facility Agreement, dated as of December 4, 2012, by and among the Borrower,
Holdings, the other Loan Parties party thereto, the Incremental Term Lenders
party thereto, the other Lenders party thereto and the Administrative Agent.”
 
(c) Section 2.21 of the Credit Agreement is hereby amended by amending and
restating clause (a) therein in its entirety as follows:
 
“(a)           Provided (x) there exists no Default and (y) after giving effect
to the making of Incremental Term Loans referred to below and the use of
proceeds therefrom, the Borrower would be in pro forma compliance with each of
the Financial Covenants as of the most recent date for which financial
statements have been delivered pursuant to Section 5.01, upon notice to the
Administrative Agent by the Borrower, the Borrower may on up to three (3)
occasions, request additional term loans (the “Incremental Term Loans” and the
related commitments, the “Incremental Term Commitments”) in an aggregate amount
of not less than $25.0 million for any such request and not exceeding, in the
aggregate for all such Incremental Term Loans to be made after the effective
date of the Second Amendment, $300.0 million (after giving effect to the funding
of the Incremental Term-3 Loans (as defined in the Second Amendment)) less the
aggregate principal amount of all Indebtedness issued pursuant to this Section
or Section 6.01(a)(ii) after the effective date of the Second Amendment, in
either case, the proceeds of which are not applied to the refinancing or
repayment of all or any portion of the Term Loans; provided that (i) other than
pricing, the Incremental Term Loans shall have the same terms as the Initial
Term-2 Loans existing immediately prior to the effectiveness of the amendment
creating such Incremental Term Loans and (ii) in the event that the applicable
margin for any tranche of the Incremental Term Loans (inclusive of any LIBO Rate
floor, upfront fees and original issue discount (based on an assumed four-year
life to maturity) payable to the applicable Incremental Term Lenders) is more
than 25 basis points greater than the applicable margin for the Initial Term-2
Loans or any outstanding Incremental Term Loans (inclusive of any LIBO Rate
floor, upfront fees and original issue discount (based on an assumed four-year
life to maturity) paid to the Initial Term-2 Lenders or existing Incremental
Term Lenders, as applicable), then the Applicable Rate for the Initial Term-2
Loans and/or outstanding Incremental Term Loans shall be increased to the extent
necessary such that the Applicable Rate (inclusive of such LIBO Rate floor, fees
and discounts) for the Initial Term-2 Loans and/or outstanding Incremental Term
Loans is not more than 25 basis points less than the applicable margin
(inclusive of such LIBO Rate floor, fees and discounts) for such tranche of
Incremental Term Loans.  At the time of the sending of such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the date on which
the Borrower proposes that any Incremental Term Commitment shall be effective
(which shall be a date no less than ten (10) Business Days from the date of
delivery of such notice to the Administrative Agent).  The Borrower may invite
any Lender, any Affiliate or Approved Fund of any Lender and/or any other Person
reasonably satisfactory to the Administrative Agent to provide an Incremental
Term Commitment.  Any Person offered or approached to provide all or a portion
of any Incremental Term Commitment may elect or decline, in its sole discretion,
to provide such Incremental Term Commitment (provided that any Person not
responding prior to the proposed effective date of the Incremental Term
Commitments shall be deemed to have declined to provide an Incremental Term
Commitment). Each Incremental Term Lender shall become a Lender or make its
Incremental Term Commitment available, as the case may be, under this Agreement,
pursuant to an amendment (an “Incremental Facility Amendment”) to this Agreement
giving effect to the modifications permitted by this Section 2.21 and, as
appropriate, the other Loan Documents, executed by the Loan Parties, each
Incremental Term Lender (to the extent applicable) and the Administrative Agent
(provided that, with the consent of each Incremental Term Lender, the
Administrative Agent may execute such Incremental Facility Amendment on behalf
of the applicable Incremental Facility Lenders).  An Incremental Facility
Amendment may, without the consent of any other Lender and notwithstanding
anything in Section 9.02 to the contrary, effect such amendments to this
Agreement and the other Loan Documents as may be reasonably necessary in the
opinion of the Administrative Agent, to effect the provisions of this Section
2.21 (including appropriate amendments to the definitions of “Requisite Lenders”
and to Section 2.05 in order to provide the same treatment for such Incremental
Term Loans as is applicable to the Initial Term-2 Loans).”
 
 
3

--------------------------------------------------------------------------------

 
(d) Section 5.13 of the Credit Agreement is hereby amended by (i) deleting the
reference to “(i)” therein, (ii) deleting the phrase “, and” before clause (ii)
therein and (iii) deleting clause (ii) therein in its entirety.
 
(e) Section 5.18 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“Section 5.18                                Interest Rate Contracts.  The
Borrower will cause to be in effect, at all times during the term of this
Agreement, Interest Rate Contracts hedging interest rate exposure with respect
to Indebtedness of the Borrower of the types described in clauses (a) through
(c) of the definition of “Indebtedness” (including Indebtedness under this
Agreement) in an aggregate notional principal amount thereunder equal to at
least fifty percent (50%) of the aggregate outstanding amount of such
Indebtedness (it being understood and agreed that fixed rate Indebtedness shall
be deemed to be subject to an Interest Rate Contract) and with a Lender, a
Secured Hedging Provider or other counterparty reasonably satisfactory to the
Administrative Agent and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.”
 
SECTION 5. Conditions Precedent to Effectiveness.  The effectiveness of this
Agreement and the obligation of each Incremental Term-3 Lender to make its
portion of the Incremental Term-3 Loans shall be subject to the satisfaction of
each of the following conditions precedent (the date on which all such
conditions are satisfied, the “Effective Date”); provided, however, that the
issuance of the Incremental Term-3 Loans and the use of proceeds thereof set
forth in Section 2 hereof shall be deemed to have been effectuated immediately
prior to the effectiveness of the amendments set forth in Section 4:
 
(a) The Administrative Agent shall have received counterparts of this Agreement
duly executed, as applicable, by each of the Loan Parties, the Incremental
Term-3 Lenders, the Requisite Lenders and the Administrative Agent.
 
(b) No Default shall exist as of the Effective Date before or after giving
effect to the making of the Incremental Term-3 Loans.
 
 
4

--------------------------------------------------------------------------------

 
(c) The Borrower shall deliver or cause to be delivered any documents as the
Administrative Agent shall reasonably request, including, without limitation, a
certificate, signed by a Financial Officer of the Borrower as of the Effective
Date, in form and substance satisfactory to the Administrative Agent, (i)
certifying and attaching (A) the resolutions adopted by the board of directors
(or equivalent governing body) of the Borrower approving or consenting to the
Incremental Term-3 Loans and (B) calculations in reasonable detail demonstrating
that, upon after giving pro forma effect to the Incremental Term-3 Loans, the
Borrower would be in pro forma compliance with the Financial Covenants as of the
end of the most recently ended Fiscal Quarter for which appropriate financial
information is available, and (ii) certifying that, before and after giving
effect to the Incremental Term-3 Loans, (A) the representations and warranties
contained in Article III of the Credit Agreement and the other Loan Documents
are true and correct in all material respects on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date and (B) no Default exists.
 
(d) The Borrower shall deliver or cause to be delivered customary legal opinions
as to such matters as the Administrative Agent shall reasonably request.
 
(e) The Administrative Agent shall have received a duly executed Note for each
Incremental Term-3 Lender that has requested a Note.
 
(f) The Borrower shall have delivered (i) an irrevocable Borrowing Request with
respect to the Incremental Term-3 Loans and (ii) an irrevocable Notice of
Prepayment with respect to the outstanding amount of the Initial Term-1 Loans.
 
(g) The Administrative Agent and the Arranger shall have been paid or reimbursed
for all fees and out-of-pocket charges and other expenses incurred in connection
with this Agreement, including, without limitation, the reasonable fees and
disbursements of counsel for the Administrative Agent.
 
SECTION 6. Reference to and Effect on the Loan Documents.  The Credit Agreement
is amended hereby to (a) include the Incremental Term-3 Loans as “Incremental
Term Loans”, (b) include the Incremental Term-3 Lenders as “Incremental Term
Lenders” and (c) incorporate the terms of the Incremental Term-3 Loans for all
purposes under the Credit Agreement and the other Loan Documents.  This
Agreement shall be a “Loan Document” and an “Incremental Facility Amendment”, in
each case, for all purposes of the Credit Agreement and the other Loan
Documents.  References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the “Credit Agreement” shall be deemed to be references to the
Credit Agreement as modified hereby.
 
SECTION 7. Representations and Warranties/No Default.  By its execution hereof,
 
(a) the Borrower represents and warrants that the representations and warranties
contained in each Loan Document (including this Agreement) are true and correct
in all material respects on and as of the date hereof, other than any such
representations or warranties that, by their express terms, refer to an earlier
date, in which case they shall have been true and correct in all material
respects on and as of such earlier date and that no Default has occurred and is
continuing as of the Effective Date; and
 
(b) each Loan Party hereby represents and warrants to the Administrative Agent
and the Incremental Term-3 Lenders that:
 
 
5

--------------------------------------------------------------------------------

 
(i)           it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each other document executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby; and
 
(ii)           this Agreement and each other document executed in connection
herewith has been duly executed and delivered by the duly authorized officers of
each Loan Party, and each such document constitutes the legal, valid and binding
obligation of each such Loan Party, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and to general principles
of equity.
 
SECTION 8. Reaffirmation of Guaranty.  Each of Holdings and each Subsidiary Loan
Party (a) acknowledges and consents to all of the terms and conditions of this
Agreement, (b) affirms all of its obligations under the Loan Documents and (c)
agrees that this Agreement and all documents executed in connection herewith do
not operate to reduce or discharge such Person’s obligations under the Loan
Documents.
 
SECTION 9. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 10. Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery by telecopier or
electronic mail of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.
 
SECTION 11. Applicable Rate for Initial Term-2 Loans.  For the avoidance of
doubt, in accordance with Section 2.21 of the Credit Agreement and after giving
effect to the Incremental Term-3 Loans made pursuant thereto, the Applicable
Rate with respect to Initial Term-2 Loans shall be (a) 3.00% per annum in the
case of ABR Loans and (b) 4.00% per annum in the case of Eurodollar Loans as of
the Effective Date.
 


 
[Signature Pages Follow]
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWER:


 
CONSOLIDATED COMMUNICATIONS, INC.,
as Borrower




By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer
 
 
 
 
 
Consolidated Communications, Inc.
Second Amendment and Incremental Facility Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
GUARANTORS:




CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., as Guarantor




By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC., as Guarantor




By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




CONSOLIDATED COMMUNICATIONS SERVICES COMPANY, as Guarantor




By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




CONSOLIDATED COMMUNICATIONS OF FORT BEND COMPANY, as Guarantor




By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer
 
 
 
 
 
Consolidated Communications, Inc.
Second Amendment and Incremental Facility Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
CONSOLIDATED COMMUNICATIONS OF PENNSYLVANIA COMPANY, LLC, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
SUREWEST COMMUNICATIONS, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
SUREWEST LONG DISTANCE, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
SUREWEST COMMUNICATIONS, INC., as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
SUREWEST BROADBAND, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
SUREWEST TELEVIDEO, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer
 
 
 






Consolidated Communications, Inc.
Second Amendment and Incremental Facility Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
SUREWEST KANSAS, INC., as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
SUREWEST TELEPHONE, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
SUREWEST KANSAS HOLDINGS, INC., as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
SUREWEST KANSAS CONNECTIONS, LLC, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
SUREWEST KANSAS LICENSES, LLC, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
SUREWEST KANSAS OPERATIONS, LLC, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer
 
 
 




Consolidated Communications, Inc.
Second Amendment and Incremental Facility Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
SUREWEST KANSAS PURCHASING, LLC, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer




 
SUREWEST FIBER VENTURES, LLC, as Guarantor





By:           /s/ Steven L. Childers 
Name:      Steven L. Childers
Title:        Chief Financial Officer
 
 
 
 




Consolidated Communications, Inc.
Second Amendment and Incremental Facility Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT AND LENDERS:




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Lender and
Incremental Term-3 Lender




By:           /s/ Daniel R. Van
Aken                                                                
Name:      Daniel R. Van Aken
Title:        Director
 
 
 

 


Consolidated Communications, Inc.
Second Amendment and Incremental Facility Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
COBANK, ACB,
as Lender




By:           /s/ Lennie
Blakeslee                                                                
Name:      Lennie Blakeslee
Title:        Vice President
 
 
 


Consolidated Communications, Inc.
Second Amendment and Incremental Facility Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
MORGAN STANLEY BANK N.A.,
as Lender




By:           /s/ Allen
Chang                                                      
Name:      Allen Chang
Title:        Authorized Signatory
 
 
 

 


Consolidated Communications, Inc.
Second Amendment and Incremental Facility Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
ING Investment Management CLO I, LTD.
By: ING Investment Management Co. LLC,
as its investment manager


ING Investment Management CLO II, LTD.
By: ING Alternative Asset Management LLC,
as its investment manager


Phoenix CLO I, LTD.
By: ING Alternative Asset Management, LLC
as its investment manager


Phoenix CLO II, LTD.
By: ING Alternative Asset Management, LLC
as its investment manager


Phoenix CLO III, LTD.
By: ING Alternative Asset Management, LLC
as its investment manager




By:           /s/ James
Esplin                                                      
Name:      James Esplin
Title:        Vice President
 
 
 

 


Consolidated Communications, Inc.
Second Amendment and Incremental Facility Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
Baker Street Funding CLO 2005-1 Ltd.
By: Seix Investment Advisors LLC, as Collateral Manager


Baker Street CLO II Ltd.
By: Seix Investment Advisors LLC, as Collateral Manager


Mountain View Funding CLO 2006-I, Ltd.
By: Seix Investment Advisors LLC, as Collateral Manager


Mountain View CLO II Ltd.
By: Seix Investment Advisors LLC, as Collateral Manager


Mountain View CLO III Ltd.
By: Seix Investment Advisors LLC, as Collateral Manager


as Lenders




By:           /s/ George
Goudelias                                                                
Name:      George Goudelias
Title:        Managing Director
 
 
 
 
 

 


Consolidated Communications, Inc.
Second Amendment and Incremental Facility Agreement
Signature Page

